.. [mbfi_10k-12312006.htm]
EXHIBIT 10.2A

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into this 22nd day of February, 2007 (but effective as of January 1,
2005), by and between MB Financial, Inc. (the “Corporation”) and Mitchell Feiger
(the “Executive”).


WHEREAS, the Executive and the Corporation are parties to that certain
Employment Agreement dated effective January 1, 2003 (the “Employment
Agreement”); and


WHEREAS, in order to ensure that the Employment Agreement complies with Section
409A of the Internal Revenue Code of 1986, as amended, the Executive and the
Corporation wish to amend the Employment Agreement in the manner herein
provided.


NOW, THEREFORE, in consideration of the foregoing, and of the respective
agreements of the parties herein, it is AGREED as follows:


1.  A new Section 21 is added to the Employment Agreement, to read as follows:



 
“21.
Compliance with Code Section 409A.



(a) General. It is intended that this Agreement comply with the provisions of
Section 409A of the Code and the regulations and guidance of general
applicability issued thereunder (referred to herein as “Section 409A”) so as to
not subject the Executive to the payment of additional interest and taxes under
Section 409A. In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent Section 409A would result in the Executive being
subject to the payment of additional income taxes or interest under Section
409A, the parties agree to amend the Agreement in order to avoid the application
of such taxes and interest.


(b) Specific Provisions.



 
(1)
Termination of Employment. For purposes of Section 7 of this Agreement, no
termination of employment shall be considered to have occurred unless such
termination of employment also qualifies as a “separation from service” within
the meaning of Section 409A.




 
(2)
Delayed Payments. Notwithstanding any provision in the Agreement to the
contrary, as needed to comply with Section 409A, if the Executive is a
“specified employee” (within the meaning of Section 409A), payments due under
Section 7 shall be subject to a six (6) month delay such that amounts otherwise
payable during the six (6) month period following the Executive’s separation
from service shall be accumulated and paid in a lump-sum catch-up payment as of
the first day of the seventh month following the Executive’s separation from
service (or, if earlier, the date of the Executive’s death).




 
(3)
Section 162(m) Delays. Deferred Payments under Section 4(b) of this Agreement
shall be paid upon the earliest date that the Corporation reasonably anticipates
that the deduction of the payment will not be limited by Code Section 162(m) or
the calendar year in which the Executive separates from service.

 
(c) Treatment as Separation Pay. This Section 21 shall not apply to the extent
such payments can be considered to be separation pay that is not part of a
deferred compensation arrangement under Section 409A. If permitted by Section
409A, cash payments to the Executive pursuant to Section 7 shall be considered
first to come from separation pay.”


2.  The terms of the Employment Agreement as in effect prior to this Amendment
that are not amended hereby shall be and remain in full force and effect and are
not affected by this Amendment.


3. This Amendment may be executed in counterparts, each of which shall be an
original and together shall constitute one agreement.


[Signature page follows]




--------------------------------------------------------------------------------



The parties have executed this Amendment as of the day and year first above
written.




Attest:      MB FINANCIAL, INC.





 ____________________   By: _____________________      Doria L. Koros     Jill
E. York      Secretary  Vice President and Chief Financial Officer              
                 EXECUTIVE        _____________________        Mitchell Feiger  
         



     

 




--------------------------------------------------------------------------------




